            Case 1:20-cr-00040-BAH Document 13 Filed 03/01/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )
                                             )       Criminal No. 20-cr-00040 (BAH)
JESSICA JOHANNA OSEGUERA                     )
GONZALEZ,                                    )
                                             )
       Defendant.                            )
                                             )

             DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S
         MOTION TO COMPEL PRODUCTION OF EVIDENCE AND WITNESSES
        AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Jessica Johanna Oseguera Gonzalez, by and through undersigned counsel,

respectfully moves the Court for an Order compelling the Government to produce certain

evidence and the presence of certain witnesses at the March 2, 2020 detention hearing in the

above-captioned case. In support of this motion, Ms. Gonzalez states the following.

       I.       BACKGROUND

       On February 13, 2020, a Grand Jury handed up an Indictment charging Ms. Gonzalez

with five counts of Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of 21 U.S.C. §§ 1904 and 1906. On February 26, 2020, Ms. Gonzalez was

arraigned and entered pleas of Not Guilty as to all charges.

       On February 28, 2020, Ms. Gonzalez, through undersigned counsel, provided a discovery

letter to the United States. See ECF 10, 10-1. Through this letter, Ms. Gonzalez requested

several pieces of critical evidence under Rule 16 of the Federal Rules of Criminal Procedure,

Brady v. Maryland, 373 U.S. 83 (1963) and other applicable authority, in advance of her March

2, 2020 detention hearing. See ECF 10-1, at 1.




                                                 1
             Case 1:20-cr-00040-BAH Document 13 Filed 03/01/20 Page 2 of 6



       Specifically, and pursuant to Brady, Ms. Gonzalez requested: (1) all evidence that would

permit Ms. Gonzalez to challenge the weight of the evidence at the detention hearing scheduled

for Monday, March 2, 2020; (2) identification of all cases within the past five years where the

United States has charged an individual under 21 U.S.C. §§ 1904 and 1906; and (3) all evidence

the Government had in its possession to support a finding of probable cause when law

enforcement officers surveilled and attempted to interview Ms. Gonzalez in August 2019. Id. at

1-2. Ms. Gonzalez requested this evidence by the close of business on Friday, February 28,

2020, so that she could make use of the evidence in preparation for her March 2, 2020 detention

hearing. Id. at 2.

       In response to this letter, the Government represented, via e-mail to undersigned counsel,

that it intended to have a discovery production to counsel by close of business on Friday. See

Exhibit 1 (February 28, 2020 Email from Anthony John Nardozzi to Steven McCool). Although

the Government did not specify to which Friday it was referring, the Government did not provide

a response, or any discovery, to undersigned counsel on Friday, February 28, 2020.              Ms.

Gonzalez, therefore, is currently without this evidence, which will be critical to her detention

hearing on March 2, 2020.

       II.       LEGAL STANDARD

       Rule 16(d)(2)(A) of the Federal Rules of Criminal Procedure states that a Court may

“order [a] party to permit the discovery or inspection; specify its time, place, and manner; and

prescribe other just terms and conditions” if a party fails to comply with its discovery obligations

under Rule 16. See Fed. R. Crim. P. 16(d)(2)(A).

       When the government suppresses evidence favorable to an accused that is material to

guilt or to punishment, it violates the defendant’s right to due process. Brady v. Maryland, 373

U.S. 83 (1963); see also Cone v. Bell, 556 U.S. 449, 451 (2009). “Brady suppression occurs


                                                 2
          Case 1:20-cr-00040-BAH Document 13 Filed 03/01/20 Page 3 of 6



when the government fails to turn over even evidence that is known only to police investigators.”

Youngblood v. W. Virginia, 547 U.S. 867, 869-70 (2006) (internal citations omitted). “Such

evidence is material ‘if there is a reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been different.’” Strickler v. Greene, 527

U.S. 263, 280 (1999) (emphasis added) (internal citations omitted). The plain language of

Strickler does not limit Brady to trial, and instead applies more broadly to “proceeding[s].” Id.

A criminal defendant has the right to present evidence at a detention hearing challenging “[t]he

weight of the evidence against the person.” Tyler v. United States, 705 A.2d 270, 275 (D.C.

1997). This is consistent with the longstanding principle that “[i]n our society, liberty is the

norm and detention prior to trial is the carefully limited exception.” United States v. Salerno,

481 U.S. 739, 755 (1987). Therefore, a court’s authority to detain a person before trial must be

“carefully limited.” Id.

       Consistent with this mandate, the Bail Reform Act grants the trial court a limited and

carefully circumscribed authority to hold a defendant before trial. Judges at detention hearings

have been required to consider “the weight of the evidence against the person.” See 18 U.S.C. §

3142(g)(2). The right to challenge the weight of the evidence necessarily indicates a defendant’s

right to present exculpatory evidence. If the evidence were not exculpatory, there would be no

reason for a defendant to present the evidence at a detention hearing. Moreover, the right to

present exculpatory evidence means that a defendant has the right to receive such evidence and

to receive it in time to make use of it. Suppression of material exculpatory evidence is violative

of due process. The restriction on a person’s liberty has always been a chief concern of the Fifth

Amendment as evidenced by its prohibition against depriving a person of “liberty” without due

process. U.S. Const. amend. V.




                                                3
          Case 1:20-cr-00040-BAH Document 13 Filed 03/01/20 Page 4 of 6



       III.   ARGUMENT

       As set forth above, the Government has failed to produce the evidence necessary for Ms.

Gonzalez to address the Government’s arguments during her detention hearing. This evidence

has been properly sought pursuant to Rule 16 and Brady, and the suppression of this evidence

violates Ms. Gonzalez’s due process rights under the United States Constitution.

       During Ms. Gonzalez’s detention hearing, the Court will weigh the factors set forth in the

Bail Reform Act, 18 U.S.C. § 3142. The evidence sought by Ms. Gonzalez in her February 28,

2020 discovery letter is relevant and material to the Court’s analysis of those factors. The

documents and information sought by this motion are within the Government’s possession,

custody, or control, and are material to Ms. Gonzalez’s preparation for her detention hearing.

Since the Government has failed to produce these materials, Ms. Gonzalez respectfully requests

the Court to Order the Government to comply with its discovery obligations and produce this

information prior to Ms. Gonzalez’s March 2, 2020 detention hearing. For these same reasons,

and pursuant to Brady, Ms. Gonzalez respectfully requests the Court to enter an Order directing

the Government to produce all evidence that the allegations in the Indictment against Ms.

Gonzalez had been previously litigated in Mexico. Finally, given the Government’s failure to

produce the information requested in counsel’s February 28, 2020 letter, Ms. Gonzalez

respectfully requests the Court enter an Order directing the Government to produce the federal

law enforcement agents who surveilled and questioned Ms. Gonzalez in August 2019 as

witnesses at Ms. Gonzalez’s March 2, 2020 detention hearing, so Ms. Gonzalez may question

these witnesses and present argument concerning the factors set forth in 18 U.S.C. § 3142.




                                               4
         Case 1:20-cr-00040-BAH Document 13 Filed 03/01/20 Page 5 of 6



       IV.    CONCLUSION

       Wherefore, for the foregoing reasons, and any reasons that appear to the Court, Ms.

Gonzalez respectfully requests the Court enter an Order compelling the Government to disclose

the above-requested information pursuant to its obligations under Rule 16 and Brady v.

Maryland, 373 U.S. 83 (1963), and to produce the above-requested witnesses at her March 2,

2020 detention hearing.

                                          Respectfully submitted,


                                          /s/ Steven J. McCool
                                          STEVEN J. McCOOL
                                          D.C. Bar No. 429369
                                          JULIA M. COLEMAN
                                          D.C. Bar No. 1018085
                                          McCOOL LAW PLLC
                                          1776 K Street, N.W., Suite 200
                                          Washington, D.C. 20006
                                          Telephone: (202) 450-3370
                                          Fax: (202) 450-3346
                                          smccool@mccoollawpllc.com
                                          jcoleman@mccoollawpllc.com

                                          Counsel for Jessica Johanna Oseguera Gonzalez




                                             5
          Case 1:20-cr-00040-BAH Document 13 Filed 03/01/20 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of March 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                          /s/ Steven J. McCool
                                          STEVEN J. McCOOL




                                            6
